internal_revenue_service number release date index number ----------------- ----------------------------------- -------------------------------------------------- --------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ -------- telephone number -------------------- refer reply to cc ita b07 plr-147070-10 date date re request for extension of time to make the election to apply sec_168 legend taxpayer ------------------------------------------------------ new parent ------------------------------------------ date --------------------------- date --------------------------- date --------------------------- date --------------------------- date ---------------------- date --------------------------- date ------------------- a ------------------- b ------------------------- dear -------------- this letter responds to a letter dated date requesting an plr-147070-10 extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election to apply sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer was the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return taxpayer’s consolidated_group on a calendar- year basis taxpayer is a manufacturer and marketer of specialty chemicals and related_services on date new parent acquired percent of the outstanding_stock of taxpayer new parent has a fiscal_year ending a as a result of the transaction the taxable_year of taxpayer and its subsidiaries ended on date which is taxpayer’s first taxable_year ending after date taxpayer and its subsidiaries were required to file a final consolidated federal_income_tax return for the short taxable_year beginning date and ending date and new parent was required to include income gain loss deductions and credits of taxpayer and its subsidiaries for the period date through date in its consolidated federal_income_tax return filed for the taxable_year ending date during the short taxable_year ending date taxpayer and its subsidiaries placed_in_service eligible qualified_property taxpayer also has unused alternative_minimum_tax amt credits and research tax_credits from taxable years beginning before date further taxpayer’s consolidated_group was not a member of any other controlled_group as defined in section dollar_figure of revproc_2009_16 i r b for the first taxable_year ending after date taxpayer used an outside tax preparer to prepare its consolidated federal_income_tax return for the short taxable_year ending date this return was timely filed on date which is after date as part of this original return taxpayer filed form_4562 depreciation and amortization including information on listed_property indicating that taxpayer used the straight-line method and did not claim the stimulus additional first year depreciation for any qualified_property as defined in sec_168 placed_in_service during the short taxable_year ending date and also included a statement indicating taxpayer was making the election to apply sec_168 taxpayer’s outside tax preparer advised taxpayer about the time and manner for making the election to apply sec_168 taxpayer’s outside tax preparer mistakenly advised taxpayer that they were required to file an amended_return for the short taxable_year ending on date on or before date which was the due_date including extensions of new parent’s consolidated federal_income_tax return for the taxable_year ending date when preparing this amended_return taxpayer’s outside tax preparer plr-147070-10 realized that the due_date for the amended_return was date which was the due_date without extensions of new parent’s consolidated federal_income_tax return for the taxable_year ending date on date taxpayer provided written notification to b and all other partnerships in which taxpayer owns a partnership_interest that taxpayer was making the sec_168 election for taxpayer’s short taxable_year ending on date ruling requested taxpayer requests on behalf of the consolidated_group of which taxpayer was the common parent an extension of time pursuant to sec_301_9100-3 of the procedure and administrative regulations to make the election to apply sec_168 for the short taxable_year ending date law and analysis sec_168 amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date and by sec_1201 of the american recovery and reinvestment tax act of div b of pub_l_no 123_stat_115 date allowed a 50-percent additional first year depreciation deduction stimulus additional first year depreciation deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c section a of the housing and economic recovery act of pub_l_no 122_stat_2654 date housing act amended sec_168 by adding sec_168 sec_168 provides that a corporation may elect to apply sec_168 the sec_168 election if the corporation makes the sec_168 election sec_168 further provides that for the corporation’s first taxable_year ending after date and for each subsequent taxable_year the corporation must not claim the stimulus additional first year depreciation deduction for all eligible qualified_property must use the straight_line method_of_depreciation as the applicable_depreciation_method for all eligible qualified_property and must increase its business_credit limitation under sec_38 and the amt credit limitation under sec_53 by the bonus_depreciation amount as defined in sec_168 and as determined under sec_5 of revproc_2008_65 i r b that is determined for that taxable_year and allocated to such limitation specifically sec_168 and iv provides in general that the corporation will be able to claim unused credits from taxable years beginning before date that are allocable to research expenditures or amt liabilities section dollar_figure of revproc_2008_65 provides that except as provided in b of the housing act relating to certain automotive partnerships only a corporation may elect to apply sec_168 if the election to apply sec_168 is made plr-147070-10 the election applies to all eligible qualified_property placed_in_service by the taxpayer in the taxpayer’s first taxable_year ending after date and in any subsequent taxable_year taxpayer was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return for the short taxable_year ending date further taxpayer’s consolidated_group for the short taxable_year ending date was not a member of any other controlled_group accordingly on date the testing_date for determining the members of a controlled_group for the first taxable_year ending after date when that taxable_year ends on the same date for all members of a controlled_group taxpayer’s consolidated_group is treated as a controlled_group and as one taxpayer for purposes of applying sec_168 and revproc_2009_16 for the first taxable_year ending after date see sec_168 and sections dollar_figure and a of revproc_2009_16 sec_3 a of revproc_2009_16 provides that a sec_168 election made by any member of a controlled_group is binding on all other members of the controlled_group for all members’ first taxable_year ending after date sec_3 b of revproc_2009_16 provides that if all members of a controlled_group are members of an affiliated_group_of_corporations that file a consolidated_return a consolidated_group the common parent within the meaning of sec_1_1502-77 of the income_tax regulations of the consolidated_group makes the sec_168 election on behalf of all members of the consolidated_group the common parent makes this election within the time and in the manner provided in sec_3 or dollar_figure of revproc_2009_16 as applicable_section dollar_figure of revproc_2009_16 provides that a corporate taxpayer must make the sec_168 election by the due_date including extensions of the federal_income_tax return for the taxpayer’s first taxable_year ending after date section dollar_figure of revproc_2009_16 provides the manner for making the sec_168 election for a taxpayer whose first taxable_year ending after date ends before date if the taxpayer has not filed its original federal_income_tax return for such taxable_year on or before date sec_3 a of revproc_2009_16 provides that the taxpayer must complete three actions to make the sec_168 election first the taxpayer must either i claim the stimulus additional first year depreciation deduction for any eligible qualified_property placed_in_service by the taxpayer during such taxable_year on its timely-filed federal_income_tax return for such taxable_year such property must not be property in a class for which the taxpayer elects out of the stimulus additional first year depreciation deduction under sec_168 or ii file with its timely-filed federal_income_tax return for such taxable_year the form_4562 indicating that the taxpayer used the straight_line method and did not claim the stimulus additional first year depreciation deduction for all eligible qualified plr-147070-10 property taxpayers that choose to follow this option must not claim a refundable_credit on their original federal_income_tax return sec_3 a i of revproc_2009_16 second the taxpayer must file an amended federal_income_tax return for such taxable_year in the manner described in sec_3 of revproc_2009_16 on or before the due_date without regard to extensions of the taxpayer's federal_income_tax return for the succeeding taxable_year sec_3 a ii of revproc_2009_16 finally if the taxpayer is a partner in a partnership the taxpayer must notify the partnership in accordance with section dollar_figure of revproc_2009_16 sec_3 a iii of revproc_2009_16 if the taxpayer filing the amended federal_income_tax return under sec_3 a ii of revproc_2009_16 is not an s_corporation sec_3 a of revproc_2009_16 provides that the taxpayer i includes the amount of the refundable_credit allowed by the sec_168 election on line 5g of the form 1120x amended u s_corporation income_tax return ii makes appropriate adjustments to line sec_2 and of the form 1120x to reflect the requirements of sec_168 requiring that the depreciation deduction for all eligible qualified_property be determined by using the straight_line method and by not claiming the stimulus additional first year depreciation deduction and iii indicates in part ii of the form 1120x that the taxpayer is making the sec_168 election if the electing corporate_partner makes the sec_168 election by filing an amended_return under sec_3 a ii or of revproc_2009_16 section dollar_figure of revproc_2009_16 provides that the electing corporate_partner must notify the partnership on or before the date it files the amended_return containing the sec_168 election under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions plr-147070-10 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election to apply sec_168 for the short taxable_year ending date1 and subsequent taxable years this election must be made by taxpayer filing an amended consolidated federal_income_tax return for the short taxable_year ending date and in accordance with the procedures provided in sec_3 a of revproc_2009_16 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by any member of taxpayer’s consolidated_group in the short taxable_year ending date1 is eligible for the stimulus additional first year depreciation deduction under sec_168 or is eligible qualified_property for purposes of sec_168 further no opinion is expressed or implied on whether the members of new parent’s controlled_group for the taxable_year ending date that were not members of taxpayer’s consolidated_group for the short taxable_year ending date are bound by the sec_168 election made by taxpayer in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
